     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 1 of 17



     Charles F. Rule (admitted pro hac vice)               Roberto Finzi (admitted pro hac vice)
1    Joseph J. Bial (admitted pro hac vice)                Farrah R. Berse (admitted pro hac vice)
     Eric R. Sega (admitted pro hac vice)                  Johan E. Tatoy (admitted pro hac vice)
2    PAUL, WEISS, RIFKIND, WHARTON &                       PAUL, WEISS, RIFKIND, WHARTON &
     GARRISON LLP                                          GARRISON LLP
3    2001 K Street, NW                                     1285 Avenue of the Americas
     Washington, DC 20006                                  New York, NY 10019
4    Telephone: (202) 223-7300                             Telephone: (212) 373-3000
     Facsimile: (202) 223-7420                             Facsimile: (212) 757-3990
5    rrule@paulweiss.com                                   rfinzi@paulweiss.com
     jbial@paulweiss.com                                   fberse@paulweiss.com
6    esega@paulweiss.com                                   jtatoy@paulweiss.com
7    Steven Kaufhold (SBN 157195)                          Counsel for Defendants Nippon Chemi-Con
     KAUFHOLD GASKIN LLP                                   Corp. and United Chemi-Con, Inc.
8    388 Market Street, Suite 1300
     San Francisco, CA 94111
9    Telephone: (415) 445-4621
     Facsimile: (415) 874-1071
10   skaufhold@kaufholdgaskin.com
11
                                  UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
13

14   IN RE CAPACITORS ANTITRUST                               DEFENDANTS NIPPON CHEMI-CON
     LITIGATION                                               CORP.’S AND UNITED CHEMI-CON,
15                                                            INC.’S MOTION FOR AN ORDER (I)
     All Direct Purchaser Actions,                            ALLOWING NORIAKI KAKIZAKI TO
16   Case No. 3:14-cv-03264-JD                                TESTIFY SUBSTANTIVELY AT TRIAL
17                                                            AND (II) PRECLUDING PLAINTIFFS
     The AASI Beneficiaries’ Trust, by and Through
     Kenneth A. Welt, Liquidating Trustee v. AVX Corp.        FROM OFFERING EVIDENCE OF
18   et al., Case No. 3:17-cv-03472-JD                        MR. KAKIZAKI’S PRIOR
                                                              INVOCATION OF HIS FIFTH
19   Avnet, Inc. v. Hitachi Chemical Co., Ltd., et al.,       AMENDMENT RIGHTS AT AN
     Case No. 3:17-cv-07046-JD                                EARLIER DEPOSITION
20
     Benchmark Electronics, Inc., et al. v. AVX Corp. et
21                                                            Master Docket No.: 3:17-md-2801-JD
     al., Case No. 3:17-cv-07047-JD
22   Arrow Electronics, Inc. v. ELNA Co., Ltd. et al.,        Date: January 30, 2020
     Case No. 3:18-cv-02657-JD                                Time: 10:00 a.m.
23
                                                              Courtroom 11
     Flextronics International USA, Inc.’s Individual         Hon. James Donato
24   Action, Case No. 3:14-cv-03264-JD
25   Jaco Electronics, Inc., et al. v. Nippon Chemi-Con
                                                              Case No.: 3:14-cv-3264-JD
     Co. et al., Case No. 19-cv-01902-JD
26                                                            Oral Argument Requested
27

28
                 DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                      & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION
                             Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 2 of 17




1                                NOTICE OF MOTION AND MOTION
2           TO THE HONORABLE COURT, ALL PARTIES, AND ALL ATTORNEYS OF
3    RECORD:
4           PLEASE TAKE NOTICE that Defendants Nippon Chemi-Con Corporation (“NCC”) and
5    United Chemi-Con, Inc. (“UCC” and, collectively with NCC, “Defendants”) will and do move
6    the Court for an Order allowing Mr. Noriaki Kakizaki to testify substantively at trial and
7    precluding evidence that Mr. Kakizaki had previously invoked his Fifth Amendment rights at an
8    earlier deposition, to be heard before the Honorable James Donato in the San Francisco
9    Courthouse, Courtroom 11, 450 Golden Gate Avenue, San Francisco, CA 94102 on January 30,
10   2020 at 10:00 a.m. This Motion is based on this Notice of Motion, Rule 403 of the Federal Rules
11   of Evidence, relevant caselaw, the papers and pleadings on file in this matter and all related
12   matters, and on the subsequent papers and arguments that may be presented on this matter.
13   Defendants request oral argument on this Motion.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                     & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION
                           Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - i
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 3 of 17




1                                                       TABLE OF CONTENTS
2    ISSUES TO BE DECIDED ............................................................................................................. 1
3    MEMORANDUM OF POINTS AND AUTHORITIES .................................................................2
4    BACKGROUND .............................................................................................................................3
5    LEGAL FRAMEWORK .................................................................................................................5
6    ARGUMENT ...................................................................................................................................6
7    I.        MR. KAKIZAKI SHOULD BE ALLOWED TO TESTIFY
               SUBSTANTIVELY AND WITHDRAW HIS FIFTH AMENDMENT
8              INVOCATION BECAUSE HIS TESTIMONY IS CRITICAL TO THE
               CASE AND PLAINTIFFS WILL SUFFER NO PREJUDICE. ..........................................7
9
               A.         Mr. Kakizaki’s Substantive Testimony Is Critical to the
10                        Adjudication of This Case. ......................................................................................7
11             B.         Permitting Mr. Kakizaki to Testify Substantively Would Not
                          Result in Unfair or Unnecessary Prejudice to Plaintiffs. .........................................9
12
     II.       THE COURT SHOULD EXCLUDE REFERENCES TO MR.
13             KAKIZAKI’S FIFTH AMENDMENT INVOCATION BECAUSE THE
               DANGER OF UNFAIR PREJUDICE TO DEFENDANTS
14             SUBSTANTIALLY OUTWEIGHS THE PROBATIVE VALUE OF THE
               WITHDRAWN FIFTH AMENDMENT INVOCATION. .................................................10
15
     CONCLUSION ..............................................................................................................................12
16

17

18

19

20

21

22

23

24

25

26

27

28
                    DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                         & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION
                              Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - ii
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 4 of 17



                                                     TABLE OF AUTHORITIES
1

2                                                                                                                                       Page(s)
     CASES
3
     Allstate Ins. Co. v. James,
4        845 F.2d 315 (11th Cir. 1988) .............................................................................................6, 11
5    Davis-Lynch, Inc. v. Moreno,
        667 F.3d 539 (5th Cir. 2012) .....................................................................................................5
6
     Evans v. City of Chicago,
7
        513 F.3d 735 (7th Cir. 2008) .................................................................................................6, 9
8
     SEC v. Graystone Nash, Inc.,
9       25 F.3d 187 (3d Cir. 1994)...................................................................................................6, 10

10   Harrell v. DCS Equip. Leasing Corp.,
        951 F.2d 1453 (5th Cir. 1992) .................................................................................................11
11
     Martinez v. City of Fresno,
12
       No. 06-CV-00233-OWW-GSA, 2010 WL 761109 (E.D. Cal. Mar. 3, 2010) ...........................6
13
     Nationwide Life Ins. Co. v. Richards,
14      541 F.3d 903 (9th Cir. 2008) .....................................................................................................6

15   In re TFT-LCD (Flat Panel) Antitrust Litig.,
         No. 07-md-1827-SI (N.D. Cal. May 4, 2012), ECF No. 5597 ................................................12
16
     In re TFT-LCD (Flat Panel) Antitrust Litig.,
17       No. 07-md-1827-SI (N.D. Cal. July 11, 2013), ECF No. 8298 ...........................................6, 12
18
     RULES
19
     Fed. R. Evid. 403 ...........................................................................................................................11
20

21

22

23

24

25

26

27

28
                    DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                        & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION -
                              Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - iii
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 5 of 17




1                                      ISSUES TO BE DECIDED
2           (1) Whether the Court should enter an order allowing Mr. Noriaki Kakizaki to present
3    substantive testimony at trial.
4           (2) Whether the Court should preclude evidence of Mr. Kakizaki’s invocation of his Fifth
5    Amendment rights at an earlier deposition.
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                    & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION -
                          Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 1
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 6 of 17




1                        MEMORANDUM OF POINTS AND AUTHORITIES
2           In August 2017, Noriaki Kakizaki, a long-time employee of NCC, was deposed.
3    Plaintiffs 1 were informed in advance that, in light of the pending and likely imminent criminal
4    charges relating to the alleged conspiracy, Mr. Kakizaki would invoke his Fifth Amendment
5    rights, as is his constitutional right, and refuse to provide substantive testimony at that time.
6    Plaintiffs nonetheless decided to proceed with the deposition. In May 2018, NCC resolved the
7    criminal charges against it by entering into a plea agreement and NCC was sentenced in October
8    2018. In that plea agreement, the Department of Justice (“DOJ”) represented that that it did “not
9    contemplate the filing of any additional criminal charges against [NCC’s] current or former
10   officers or employees based on the charge in the Indictment.” Plea Agreement, United States v.
11   Nippon Chemi-Con Corp., No. 4:17-CR-00540-JD (N.D. Cal. May 31, 2018), ECF No. 54.
12          This fall, as the parties were preparing for trial, NCC and UCC approached Mr. Kakizaki
13   and asked if, in light of the changed circumstances, he would be willing to withdraw his prior
14   invocation of his Fifth Amendment rights and testify substantively at the upcoming trial.
15   Mr. Kakizaki agreed. Accordingly, in October 2019, Defendants provided notice of this
16   development to DPPs and offered to make Mr. Kakizaki available for a pretrial deposition in the
17   United States should Plaintiffs desire to depose him. Defendants repeated this offer to DPPs and
18   DAPs at a meet and confer in December 2019. Neither DPPs nor DAPs have accepted NCC’s
19   offer and have made clear that they intend to oppose Mr. Kakizaki’s substantive testimony at
20   trial and try to rely, instead, on Fifth Amendment invocations.
21          Trials, of course, are intended to allow the factfinder to make determinations based upon
22   the full extent of admissible evidence available. It is, therefore, no surprise that courts routinely
23
     1
       Plaintiffs for purposes of this Motion are the class of Direct Purchaser Plaintiffs (“DPPs”) and
24   certain opt-out plaintiffs: Flextronics International USA, Inc.; AASI Beneficiaries’ Trust, by and
     through Kenneth A. Welt, Liquidating Trustee; Arrow Electronics, Inc.; Avnet, Inc.; Benchmark
25   Electronics, Inc., Benchmark Electronics Huntsville, Inc., Benchmark Electronics Manufacturing
     Solutions, Inc., Benchmark Electronics Phoenix, Inc., Benchmark Electronics Tijuana, S. de R.L.
26   de C.V., and Benchmark Electronics De Mexico S. de R.L. de C.V.; and Jaco Electronics and
     Vermont Street Acquisition (collectively, the “Direct Action Plaintiffs” or “DAPs”).
27

28
                DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                      & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION
                            Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 2
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 7 of 17




1    allow witnesses to revoke their Fifth Amendment invocations and to testify substantively where
2    the opposing party suffers no prejudice. This is particularly true when the witness in question
3    can provide testimony central to the claims and defenses in the case, as here. Along the same
4    lines, where a witness ultimately testifies at trial and is available for cross-examination, courts
5    also routinely exclude evidence of prior Fifth Amendment invocations, finding that the prior
6    invocations have limited probative value, which would be substantially outweighed by the risk of
7    unfair prejudice.
8           That analysis applies here. Mr. Kakizaki has significant knowledge and information
9    about NCC and UCC and their relationships with customers and competitors, and also about the
10   meetings and documents which Plaintiffs hold up as evidence of an overarching, global, twelve-
11   year conspiracy. Because Mr. Kakizaki’s testimony is central to the case, and because Plaintiffs
12   will suffer no prejudice (particularly given the opportunity they have, and have had, to take a
13   pretrial deposition), Defendants respectfully request that the Court reject Plaintiffs’ attempt to
14   prevent Mr. Kakizaki from testifying substantively at trial and preclude evidence of his prior
15   invocation of his Fifth Amendment rights.
16                                            BACKGROUND 2
17          Plaintiffs noticed Mr. Kakizaki’s deposition on July 19, 2017. See Ex. 1, Dep. Notice of
18   Noriaki Kakizaki. At that time, Plaintiffs knew that NCC and other defendants had either
19   already been criminally charged by the DOJ, or expected to be charged imminently, 3 and that the
20

21
     2
22     “Ex. __” shall refer to the exhibits attached to the Declaration of Farrah R. Berse in Support of
     Defendants NCC’s and UCC’s Motion for an Order (I) Allowing Noriaki Kakizaki to Testify at
23   Trial and (II) Precluding Plaintiffs from Offering Evidence of Mr. Kakizaki’s Prior Invocation of
     His Fifth Amendment Right at an Earlier Deposition, dated December 23, 2019 (“Berse Decl.”).
24   3
       See, e.g., Information against Elna Co., Ltd., United States v. Elna Co., Ltd., No. 3:16-cr-
     00365-EMC (N.D. Cal. Aug. 22, 2016), ECF No. 1; Information against Holy Stone Holdings
25   Co., Ltd., United States v. Holy Stone Holdings Co., Ltd., No. 16-CR-00366-EMC (N.D. Cal.
     Aug. 22, 2016), ECF No. 1. Indeed, NCC received its indictment on October 18, 2017.
26   Indictment of Nippon Chemi-Con Corp., United States v. Nippon Chemi-Con Corp., No. 3:17-cr-
     00540-MMC (N.D. Cal. Oct. 18, 2017), ECF No. 1.
27

28
                DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                      & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION -
                            Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 3
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 8 of 17




1    DOJ had also indicted several employees of these companies. 4 Nevertheless, and despite being
2    informed that Mr. Kakizaki would invoke his Fifth Amendment rights, Plaintiffs elected to
3    proceed with his deposition on August 3, 2017. Berse Decl. ¶ 3. Mr. Kakizaki chose to lawfully
4    invoke his Fifth Amendment rights at that time, as did numerous witnesses in this matter—most
5    of whom were not subsequently charged with a crime. Mr. Kakizaki (with input and advice from
6    his independent legal counsel) decided to invoke his rights under the Fifth Amendment. This
7    was not a decision made by, or in the control of, NCC or UCC.
8           On May 31, 2018, NCC pled guilty and was sentenced on October 3, 2018. In the plea
9    agreement, the DOJ represented that it did “not contemplate the filing of any additional criminal
10   charges against [NCC’s] current or former officers or employees based on the charge in the
11   Indictment.” Plea Agreement, United States v. Nippon Chemi-Con Corp., No. 4:17-cr-00540-JD
12   (N.D. Cal. May 31, 2018), ECF No. 54. Despite these developments, to date, Plaintiffs have
13   never requested to reopen Mr. Kakizaki’s deposition. 5 See Berse Decl. ¶ 4.
14          As Defendants began preparing for trial, and in light of the DOJ’s representation—and no
15   new charges since then—Defendants asked if Mr. Kakizaki would be willing to testify
16   substantively at trial and withdraw his invocation of the Fifth Amendment. Mr. Kakizaki agreed.
17   Berse Decl. ¶ 5. Defendants communicated this development to DPPs. 6 Specifically, on
18   October 22 and 23, 2019, in a series of communications, Defendants informed DPPs that
19   4
       See, e.g., Indictments of Tomohide Date, Satoru Miyashita, Yasutoshi Ohno, Masanobu
     Shiozaki, Kiyoaki Shirotori, and Takuro Isawa, United States v. Tomohide Date et al., No. 4:15-
20
     cr-00163-JD (N.D. Cal. Nov. 2, 2016), ECF No. 14 (Takuro Isawa was an NCC employee).
21   5
       Notably, and even though fact discovery was closed, the parties allowed for multiple non-
     expert depositions stretching into early 2019, including NCC’s 30(b)(6) witness, Mr. Tomohiro
22   Inoue.
     6
23     Defendants initially reached out only to DPPs, assuming that DPPs would relay such
     communications to all DAPs, given that this Court has repeatedly ordered that Plaintiffs
24   coordinate amongst themselves regarding such issues. See, e.g., Minute Order, Case No. 14-cv-
     03264-JD (Oct. 2, 2015), ECF No. 917 at 2 (ordering DPPs and Flextronics to “work together to
25   the fullest extent possible” and noting that “the Court expects maximum efficiency and non-
     duplication on the DPP side, and will hold counsel responsible for that”); Minute Order, Case
26   No. 14-cv-03264-JD (Apr. 18, 2016), ECF No. No. 1191 at 3 (“Direct purchaser plaintiffs,
     Flextronics and indirect purchaser plaintiffs are ordered to coordinate on deposition notices and
27   topics.”).

28
                DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                     & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION -
                           Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 4
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 9 of 17




1    Defendants intended to call Mr. Kakizaki at trial. Ex. 2, Oct. 23 Email from E. Sega re: In re
2    Capacitors: Witness Notification. Over the next several days, there were communications among
3    the parties regarding whether there would be a meet and confer on this issue and, if so, who
4    could participate. Id.; see also Berse Decl. ¶ 6. Eventually, Defendants reiterated their intention
5    to call Mr. Kakizaki and offered to make him available in the United States for a substantive
6    deposition, if DPPs were interested. Id. ¶ 7. Defendants explained that Plaintiffs would not
7    suffer prejudice because they would have an ample opportunity to depose Mr. Kakizaki prior to
8    trial. See Ex. 3, Oct. 30, 2019 Email from J. Tatoy re: In re Capacitors: Notice of Intent to Call
9    Witness; Ex. 4, Oct. 30, 2019 Letter Regarding Witness Testimony. On December 11, 2019,
10   Defendants again contacted DPPs to confirm whether Plaintiffs objected to Mr. Kakizaki’s
11   withdrawal of his Fifth Amendment invocation and to Defendants calling Mr. Kakizaki at trial.
12   Ex. 5, Dec. 11, 2019 Email from F. Berse; see also Berse Decl. ¶ 8. After exchanging several
13   additional emails, on December 20, 2019, Defendants, DPPs, and DAPs met and conferred
14   regarding the issues raised by this Motion. Berse Decl. ¶ 9. The parties were unable to reach
15   agreement. Id.
16                                       LEGAL FRAMEWORK
17          In order for Defendants to present their full case to the jury, they require the testimony of
18   the most relevant witnesses. Although witnesses may, of course, invoke their Fifth Amendment
19   rights, there is no reason to deny the jury the substantive testimony of witnesses who no longer
20   intend to invoke those rights, particularly where there exists no prejudice to the opposing party.
21   Davis-Lynch, Inc. v. Moreno, 667 F.3d 539, 547 (5th Cir. 2012) (“Generally, ‘[t]he court should
22   be especially inclined to permit withdrawal of the privilege if there are no grounds for believing
23   that opposing parties suffered undue prejudice from the litigant’s later-regretted decision to
24   invoke the Fifth Amendment.’” (quoting United States v. Certain Real Prop. & Premises Known
25   as 4003–4005 5th Ave., 55 F.3d 78, 84 (2d Cir. 1995))).
26

27

28
                DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                      & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION -
                            Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 5
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 10 of 17




1           In fact, courts are most apt—as is the case here—to permit such testimony where the
2    opposing party has an opportunity to cure any prejudice by taking a substantive deposition. See
3    Evans v. City of Chicago, 513 F.3d 735, 745 (7th Cir. 2008) (holding that trial court cured the
4    prejudice by allowing redepositions of certain witnesses who revoked Fifth Amendment
5    invocations); see also Martinez v. City of Fresno, No. 06-CV-00233-OWW-GSA, 2010 WL
6    761109, at *4 (E.D. Cal. Mar. 3, 2010) (finding no prejudice where plaintiffs will have “full
7    opportunity to take [witness’s] deposition”); cf. Nationwide Life Ins. Co. v. Richards, 541 F.3d
8    903, 910 (9th Cir. 2008) (rejecting witness’s attempt to revoke Fifth Amendment invocation “at a
9    time when an adverse party can no longer secure the benefits of discovery”) (quoting SEC v.
10   Graystone Nash, Inc., 25 F.3d 187, 190 (3d Cir. 1994)). That Plaintiffs have chosen not to take
11   advantage of Defendants’ offer to make Mr. Kakizaki available for a pretrial deposition does not
12   change this calculus.
13          In addition, courts repeatedly hold that Fifth Amendment invocations have little probative
14   value compared to substantive testimony, and, thus, routinely exclude evidence of such
15   invocations, particularly where live testimony is available. See, e.g., Final Pretrial Sched. Order,
16   In re TFT-LCD (Flat Panel) Antitrust Litig., No. 07-md-1827-SI (N.D. Cal. July 11, 2013)
17   (“TFT-LCD”), ECF No. 8298 at 5 (excluding references to the “Fifth Amendment invocation of
18   witnesses who thereafter withdrew the invocation”); Allstate Ins. Co. v. James, 845 F.2d 315,
19   320 (11th Cir. 1988) (finding prior invocation had little probative value when defendants “chose
20   to exercise their Constitutional rights as explained to them upon advice of their attorney”).
21                                              ARGUMENT
22          Mr. Kakizaki is a long-time employee of NCC and will testify substantively as to issues
23   central to this litigation—testimony that will no doubt be helpful to the trier of fact. In
24   particular, Mr. Kakizaki attended meetings relevant to the allegations in this case and received
25   documents that Plaintiffs have consistently alleged provide evidence of NCC’s and UCC’s
26   participation in the alleged conspiracy. Mr. Kakizaki’s testimony is, therefore, critical to the
27

28
                DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                      & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION -
                            Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 6
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 11 of 17




1    adjudication of this case. Moreover, there is no prejudice to Plaintiffs in allowing Mr. Kakizaki
2    to testify substantively at trial and to withdraw his prior invocation of the Fifth Amendment.
3    There has already been substantial discovery that allowed Plaintiffs to develop their case, and
4    Plaintiffs have had several months since Defendants first gave notice of their intent to call
5    Mr. Kakizaki at trial to take the deposition Defendants have offered.
6           Finally, where, as here, live testimony is available, courts routinely find that reference to
7    previous invocations of the Fifth Amendment is more prejudicial than probative, and have,
8    therefore, excluded them. This Court should do the same.
9    I.     MR. KAKIZAKI SHOULD BE ALLOWED TO TESTIFY SUBSTANTIVELY
            AND WITHDRAW HIS FIFTH AMENDMENT INVOCATION BECAUSE HIS
10          TESTIMONY IS CRITICAL TO THE CASE AND PLAINTIFFS WILL SUFFER
            NO PREJUDICE.
11
            A.      MR. KAKIZAKI’S SUBSTANTIVE TESTIMONY IS CRITICAL TO THE
12                  ADJUDICATION OF THIS CASE.
13
            The Court should allow Mr. Kakizaki to withdraw his Fifth Amendment invocation and
14
     testify substantively at trial because permitting substantive testimony from Mr. Kakizaki will
15
     assist the Court in adjudicating this case based on consideration of all the material facts.
16
     Mr. Kakizaki first started working for NCC in 1982, and held various sales positions at NCC and
17
     its subsidiaries. From 2004 through 2008, Mr. Kakizaki was the President of UCC, and,
18
     following his return to Japan in 2008, Mr. Kakizaki became a director of sales with NCC, rising
19
     over the next five years to become a Senior Executive Managing Director of sales, as well as a
20
     board member. Throughout his tenure at NCC, Mr. Kakizaki attended and received materials
21
     from many of the meetings Plaintiffs allege to be unlawful. See, e.g., Ex. 6, UCC-CAP-
22
     01259850 (email dated Feb. 23, 2005, from Mr. Kakizaki to NCC personnel, reporting on a
23
     Feb. 17, 2005 “North American JEITA” meeting); Ex. 7, UCC-CAP-00830812 (minutes from an
24
     April 26, 2005 meeting with AVX in which various Chemi-Con entities discuss a potential joint
25
     venture with AVX); Ex. 8, NCC-CAP-00231237 (email dated July 17, 2008 from Mr. Kakizaki
26
     to UCC employees conveying information that Nichicon would begin a price increase shortly).
27

28
                 DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                      & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION -
                            Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 7
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 12 of 17




1    As such, Mr. Kakizaki is well-positioned to provide testimony that will aid the jury in
2    determining whether NCC, UCC, and the other defendants entered into an overarching scheme to
3    fix prices for aluminum, tantalum, and film capacitors throughout the class period.
4            Plaintiffs themselves recognize Mr. Kakizaki’s significance. As a starting point,
5    Plaintiffs insisted that Defendants produce Mr. Kakizaki’s documents. Berse Decl. ¶ 10. Indeed,
6    Defendants ultimately produced thousands of Mr. Kakizaki’s documents to Plaintiffs on January
7    27, 2016, and supplemented that production on July 21, 2017, July 26, 2017, and July 28, 2017,
8    in advance of Mr. Kakizaki’s deposition. Id. Moreover, at Mr. Kakizaki’s deposition, Plaintiffs
9    spent significant time asking Mr. Kakizaki questions about NCC’s and UCC’s sales practices and
10   about contacts between competitors. See, e.g., Ex. 9, Kakizaki Dep. Tr. 17:19–23 (“Q: Isn’t it
11   also true that from at least 2004 to 2014, you had sales, marketing, and pricing responsibility as
12   part of your job at NCC on behalf of NCC with respect to sales of capacitors made in the United
13   States?”); Tr. 27:23–28:2 (“Q: And NCC’s purpose in participating in the ATC, MK, CUP, and
14   five-party meetings was to coordinate with their competitors so as to raise prices in the industry
15   and earn greater profits isn’t that correct?”); Tr. 36:5–7 (“Q: And in fact, during this period you
16   had authority to determine pricing for UCC’s sales of capacitors to purchasers in the United
17   States; correct?”); Tr. 81:11–15 (“Q: So in fact, this communication, Exhibit 1810, with the
18   attachment of Exhibit 1811, reflects an attempt by Nippon Chemi-Con to harmonize its
19   communications with its customers with pricing so as to conceal Nippon Chemi-Con’s cartel
20   activity; correct?”).
21           Additionally, Plaintiffs used thirty-eight total exhibits during Mr. Kakizaki’s deposition,
22   many of which Plaintiffs have consistently cited in their expert reports and their submissions to
23   this Court as evidence of NCC’s and UCC’s involvement in the alleged conspiracy. For
24   example, Plaintiffs rely on a set of meeting minutes between AVX and NCC personnel, listing
25   Mr. Kakizaki as an attendee, which Plaintiffs argue is evidence of a conspiratorial agreement.
26   See, e.g., Direct Purchaser Class Plaintiffs’ Opposition to United Chemi-Con, Inc.’s Motion for
27

28
                DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                      & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION -
                            Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 8
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 13 of 17




1    Summary Judgment at 4–5, In re Capacitors Antitrust Litigation, No. 3:14-cv-3264 (N.D. Cal.
2    July 27, 2019), ECF No. 2395 (“DPP Opp’n”) (citing Opp’n Ex. 28). 7 And DPPs frequently cite
3    an email chain, which includes an email from Mr. Kakizaki regarding a potential meeting
4    between Mr. Kakizaki and the “President of Company N,” and suggest that this document
5    demonstrates that NCC used information that was allegedly improperly obtained from
6    competitors. Id. at 13 (citing Opp’n Ex. 74). Mr. Kakizaki’s testimony is necessary to explain
7    these documents and the related meetings and associated communications to the jury. His
8    testimony is undeniably relevant—indeed critical—to this case, and the Court should therefore
9    allow the jury to hear it.
10           It is not enough for the Plaintiffs to stick their heads in the sand to evade testimony that is
11   critical to the outcome of this action—particularly where the decision to invoke Fifth
12   Amendment rights was not within Defendants’ control. The fact that a witness previously
13   invoked his Fifth Amendment rights at the advice of counsel is neither unusual or noteworthy.
14   Mr. Kakizaki should be permitted to testify to the facts before the jury in this matter.
15           B.      PERMITTING MR. KAKIZAKI TO TESTIFY SUBSTANTIVELY
                     WOULD NOT RESULT IN UNFAIR OR UNNECESSARY PREJUDICE
16                   TO PLAINTIFFS.
17
             The Court should also permit Mr. Kakizaki to testify substantively at trial because doing
18
     so will not create any unfair or unnecessary prejudice to Plaintiffs. As a starting point, Plaintiffs
19
     have had several months to take Mr. Kakizaki’s pretrial deposition and still have time to do so,
20
     should they desire. See Evans, 513 F.3d at 742 (deciding just five weeks prior to trial that
21
     several key witnesses be permitted to testify so long as they submit to depositions and answer
22
     interrogatories). Moreover, the preparatory burden of taking this deposition should be minimal:
23

24
     7
       DPPs have also used this document, as well as others, in the deposition of other witnesses and
25   in their expert reports. “Opp’n Ex. __” refers to the exhibits accompanying the Request for
     Judicial Notice in Support of Direct Purchaser Class’s Oppositions to Defendants’ Motions for
26   Summary Judgment and Daubert Motions, In re Capacitors Antitrust Litigation, No. 3:14-cv-
     3264 (N.D. Cal. July 27, 2019), ECF No. 2399.
27

28
                  DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                       & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION -
                             Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 9
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 14 of 17




1    Plaintiffs have already identified relevant documentary evidence and developed substantive
2    questions to ask Mr. Kakizaki. See generally Ex. 9, Kakizaki Dep. 8
3           Furthermore, the discovery record in this case has been robust: NCC and UCC alone have
4    produced hundreds of thousands of documents—thousands of which came from Mr. Kakizaki’s
5    files—totaling millions of pages. Berse Decl. ¶¶ 10–11. Additionally, Plaintiffs have taken
6    dozens of depositions, including of NCC’s 30(b)(6) witness. Berse Decl. ¶ 12. In other words,
7    there will be no prejudicial effect from an additional deposition, where Plaintiffs have had the
8    opportunity to review the substantial document discovery here, as well as the deposition
9    testimony from dozens of other witnesses. Cf. Graystone Nash, Inc., 25 F.3d at 190 (explaining
10   that invocation of the Fifth Amendment can mask the underlying facts and deprive litigation “of
11   a source of information that might conceivably be determinative in a search for the truth”).
12          Given Plaintiffs’ opportunity to depose Mr. Kakizaki and the already robust discovery
13   record, the interests of developing a fulsome factual record far outweigh what little harm, if any,
14   Plaintiffs will face at trial should Mr. Kakizaki provide substantive testimony.
15   II.    THE COURT SHOULD EXCLUDE REFERENCES TO MR. KAKIZAKI’S
            FIFTH AMENDMENT INVOCATION BECAUSE THE DANGER OF UNFAIR
16          PREJUDICE TO DEFENDANTS SUBSTANTIALLY OUTWEIGHS THE
            PROBATIVE VALUE OF THE WITHDRAWN FIFTH AMENDMENT
17          INVOCATION.
18          The Court should also exclude evidence of Mr. Kakizaki’s Fifth Amendment invocation
19   from trial because the danger of unfair prejudice to Defendants that would arise from telling the
20   jury of his prior invocation substantially outweighs any probative value to be gained. See Fed.
21

22   8
       In Direct Purchaser Class’s Opposition to the Motion to (1) Admit Trial Testimony and (2)
     Preclude Evidence of Prior Invocations of the Fifth Amendment, ECF No. 1043, filed in
23   response to Elna’s and Matsuo’s motion, DPPs cite to Defendants’ statement at the December
     20, 2019 meet and confer that Defendants might identify other trial witnesses at a later time to
24   testify at trial, if and when those witnesses decide to revoke their previous Fifth Amendment
     invocations. ECF No. 1043 at 15 n.19. Those potential witnesses are not at issue at this time,
25   and have no bearing on whether Mr. Kakizaki’s revocation of his Fifth Amendment invocation
     will unduly and unfairly prejudice Plaintiffs. Whether such witnesses’ revocations will be
26   accepted and whether they will be allowed to provide substantive testimony at trial will depend
     on circumstances at the time notice of their intended testimony is given.
27

28
                DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                    & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION -
                          Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 10
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 15 of 17




1    R. Evid. 403. This is particularly true as Mr. Kakizaki is now willing to present his live,
2    substantive testimony. 9
3           The danger to Defendants is high that a jury “may attach undue weight” or misunderstand
4    Mr. Kakizaki’s decision to invoke his constitutional privilege. See Harrell v. DCS Equip.
5    Leasing Corp., 951 F.2d 1453, 1464–65 (5th Cir. 1992) (finding that prejudicial effect of
6    admission of prior invocation evidence—even when that invocation was improper—outweighs
7    probative value in light of later substantive deposition). It bears emphasizing that it was
8    Mr. Kakizaki’s decision (not NCC’s or UCC’s) to invoke the Fifth Amendment in the first
9    instance. To risk such harm to NCC and UCC now, after Mr. Kakizaki has agreed to revoke his
10   invocation of the privilege and to provide live, substantive testimony, would be highly
11   prejudicial to Defendants. Furthermore, courts have held that evidence of Fifth Amendment
12   invocations in a civil case have minimal probative value. See, e.g., Allstate Ins. Co., 845 F.2d at
13   320 (finding little probative value when defendants chose to exercise their constitutional rights
14   against self-incrimination while reasonably believing they were under criminal investigation);
15   Harrell, 951 F.2d at 1465 (explaining that invoking the privilege is “an ambiguous response” and
16   that probative value is further reduced when a witness subsequently answers the questions).
17          The TFT-LCD antitrust litigation provides a good example of the Northern District of
18   California’s approach to withdrawn invocations of privilege. There, Judge Illston twice excluded
19   evidence of withdrawn Fifth Amendment invocations. In the first of two relevant trials, the
20   defendant, Toshiba, moved to exclude withdrawn invocations of Fifth Amendment privilege
21   made by several of its current and former employees who later sat for substantive depositions.
22   Ex. 10, TFT-LCD (Mar. 13, 2012), ECF No. 5136. Judge Illston granted Toshiba’s motion to
23   exclude without prejudice to reconsideration based on a showing of good cause and also denied
24

25   9
       Should the Court deny NCC’s and UCC’s Motion, Defendants reserve their rights to challenge
     any specific adverse inferences against Defendants that Plaintiffs argue should be drawn from
26   Mr. Kakizaki’s testimony, or the testimony of any other witnesses who invoked their Fifth
     Amendment privileges.
27

28
                DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                     & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION -
                          Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 11
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 16 of 17




1    the plaintiffs’ concurrent motion regarding Fifth Amendment testimony made by other witnesses.
2    Ex. 11, TFT-LCD (May 4, 2012), ECF No. 5597 at 6. The following year, in the lead-up to the
3    trial with opt-out plaintiff Best Buy, similar questions regarding the admissibility of Fifth
4    Amendment invocations came before Judge Illston. Again, Judge Illston broadly excluded Fifth
5    Amendment evidence. Ex. 12, TFT-LCD (July 11, 2013), ECF No. 8298 at 5. This Court should
6    do the same and exclude evidence of Mr. Kakizaki’s prior Fifth Amendment invocation.
7                                             CONCLUSION
8           For the foregoing reasons, NCC’s and UCC’s Motion should be granted.
9

10   Dated: December 23, 2019
11                                                 PAUL, WEISS, RIFKIND, WHARTON &
12                                                 GARRISON LLP

13                                                 By: /s/ Joseph J. Bial

14                                                 PAUL, WEISS, RIFKIND, WHARTON &
                                                   GARRISON LLP
15                                                 Charles F. Rule (admitted pro hac vice)
16                                                 Joseph J. Bial (admitted pro hac vice)
                                                   Eric R. Sega (admitted pro hac vice)
17                                                 2001 K Street, NW
                                                   Washington, DC 20006
18                                                 Telephone: (202) 223-7300
                                                   Facsimile: (202) 223-7420
19
                                                   rrule@paulweiss.com
20                                                 jbial@paulweiss.com
                                                   esega@paulweiss.com
21
                                                   PAUL, WEISS, RIFKIND, WHARTON &
22                                                 GARRISON LLP
                                                   Roberto Finzi (admitted pro hac vice)
23
                                                   Farrah R. Berse (admitted pro hac vice)
24                                                 Johan E. Tatoy (admitted pro hac vice)
                                                   1285 Avenue of the Americas
25                                                 New York, NY 10019
                                                   Telephone: (212) 373-3000
26                                                 Facsimile: (212) 757-3990
                                                   rfinzi@paulweiss.com
27

28
                DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                    & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION -
                          Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 12
     Case 3:17-md-02801-JD Document 1045 Filed 12/23/19 Page 17 of 17



                                       fberse@paulweiss.com
1
                                       jtatoy@paulweiss.com
2
                                       KAUFHOLD GASKIN LLP
3                                      Steven Kaufhold (SBN 157195)
                                       388 Market Street, Suite 1300
4                                      San Francisco, CA 94111
                                       Telephone: (415) 445-4621
5
                                       Facsimile: (415) 874-1071
6                                      skaufhold@kaufholdgaskin.com

7                                      Counsel for Defendants Nippon Chemi-Con Corp.
                                       and United Chemi-Con, Inc.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
             DEFS.’ MOT. ALLOW SUBSTANTIVE TEST. FROM NORIAKI KAKIZAKI
                 & PRECLUDE EVID. OF PRIOR 5TH AMEND. INVOCATION -
                       Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 13
